                Case 1:18-cv-11149-VEC Document 29 Filed 03/14/19 Page 1 of 2




MEMO ENDORSED
                        EMPIRE STATE BUILDING | 350 FIFTH AVENUE | SUITE 5909 | NEW YORK, NEW YORK 10118

 USDC SDNY                                      TELEPHONE (212) 960-3305
                                      INFO@LAWRODRIGUEZ.COM | WWW.LAWRODRIGUEZ.COM
 DOCUMENT                                                                                              ARGILIO RODRIGUEZ, ESQ.
 ELECTRONICALLY FILED                                                                             ARGILIO@LAWRODRIGUEZ.COM
 DOC #:
 DATE FILED: 3/14/2019
                                                                                                           March 8, 2019

      Via ECF

      Hon. Valerie E. Caproni
      Thurgood Marshall
      United States Courthouse
      40 Foley Square, Court Room 443
      New York, NY 10007

             Re:     Balderas v. 8 Chelsea Corp. d/b/a Riko Peruvian Cuisine
                     CA No. 18-cv-11149 (VEC)

      Your Honor,

              We represent all defendants in the above referenced matter (collectively “Defendants”).
      We write to oppose the request made in Plaintiff’s letter dated March 5th, 2019 [Dkt. No. 27]
      requesting that the briefing for the motion be stayed until after the parties’ have engaged in
      mediation currently scheduled for March 26th, 2019. Moreover, Defendants write to respectfully
      request that briefing on the motion to compel arbitration proceed forward and that Your Honor
      rule on this motion prior to mediation, and if necessary, authorize the rescheduling of the
      proposed mediation until after this motion is decided.

              In way of background, Defendants appeared in this action on February 7th, 2019. [Dkt.
      No. 21]. The following day on February 8th, 2019, Your Honor immediately referred this action
      to the Mediation Office for settlement purposes. On March 4th, 2019, Defendants filed a motion
      to compel arbitration. [Dkt. No. 24-26]. Defendants have tried on numerous occasions to discuss
      the withdrawal of this action in accordance with the Arbitration Agreement to no avail and
      thereby necessitating the motion to compel arbitration. In addition, it should be noted that
      contrary to Plaintiff’s counsel’s representation, Defendants have in fact made a settlement offer
      to resolve this matter.

             As explained in Defendants’ motion to compel arbitration, Plaintiff has at all times been
      well aware that he signed an Arbitration Agreement. Nevertheless, in direct contravention of the
      Arbitration Agreement, Plaintiff filed this lawsuit against Defendants. Prior to filing this motion,
      we advised counsel for Plaintiff of the existence of Plaintiff’s Arbitration Agreement and
      provided a copy of the agreement, but Plaintiff has continued to refuse to withdraw the
                  Case 1:18-cv-11149-VEC Document 29 Filed 03/14/19 Page 2 of 2



        Complaint.

                Plaintiff’s purported issue with the enforceability of the “arbitration fees and costs”
        provision of the Arbitration Agreement is nothing more than a pretext to force onto Defendants a
        costly defense of this action. The purpose of an Arbitration Agreement is to avoid the exact
        scenario Defendants find themselves in – appearing in and needing to defend this dispute in
        federal court, which is the most costly forum available.

                As discussed with Plaintiff’s counsel, the Arbitration Agreement provides:

                The parties shall be responsible for their own attorneys’ fees and costs, except that
                the arbitrator shall have the authority to award attorneys’ fees and costs to the
                prevailing party in accordance with the substantive law governing the Claims.
                Any controversy regarding the payment of fees and costs under this Agreement
                shall be decided by the arbitrator.

                 Courts have regularly held that such a cost splitting provision in which each party bears
        half of the arbitration costs is enforceable. In Zambrano v. Strategic Delivery Solutions, No. 15
        Civ. 8410, 2016 WL 5339552 (S.D.N.Y. Sept. 22, 2016), plaintiffs brought claims against their
        employer for violation of the FLSA and the New York Labor Law. The plaintiffs sought to
        demonstrate that a cost splitting provision would require each of them to bear half of the
        arbitration costs, amounting to an unaffordable expense of at least $8,750 per employee.
        Accepting the plaintiffs’ contentions as true, the court enforced the arbitration cost-sharing
        agreement and found the plaintiffs’ showing to be overly speculative in light of the arbitrator’s
        ability to reallocate costs, see also Barbieri v. K-Sea Transporation, 566 F.Supp.2d 187, 195
        (E.D.N.Y. 2008) (arbitrator’s ability to reallocate costs made the plaintiff’s challenge too
        speculative to invalidate the arbitration clause).

                Therefore, Defendants respectfully request that Your Honor deny Plaintiff’s request to
        stay briefing on Defendants’ motion to compel arbitration, and either rule on this motion prior to
        mediation or authorize the rescheduling of the mediation.

                The parties thank the Court for its attention to this matter.


                                                                       Very truly yours,

The Court's referral to the Mediation Program is CANCELLED.            /s/ Argilio Rodriguez
Plaintiff must respond to Defendants' motion to compel                 Argilio Rodriguez, Esq.
arbitration no later than March 25, 2019. Defendants may file a
reply no later than April 1, 2019.
  SO ORDERED.




  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
 3/14/2019
